bgsfexecutive_image1a01.gif [bgsfexecutive_image1a01.gif]


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered as of
February 6, 2019 (the “Effective Date”), by and between Dan Hollenbach
(the “Executive”) and B G Staff Services, Inc., a Texas corporation (the
“Company”), (collectively, the “Parties” or singularly, a “Party”). This
Agreement amends, restates and supersedes that certain Employment Agreement by
and between the Company and the Executive dated August 24, 2015 (the “Prior
Agreement”) in its entirety.


WITNESSETH:
WHEREAS, the Company is a wholly owned subsidiary of BG Staffing, Inc., a
Delaware corporation (“BGSF”), which is publicly traded and taxable as a “C”
corporation;
WHEREAS, the Company is engaged in the business of providing temporary staffing
to third parties; and
WHEREAS, the Company desires to continue the employment of the Executive and
Executive desires to continue to be employed by the Company on the terms and
conditions set forth herein.
NOW, THEREFORE, for and in consideration of the covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto mutually
agree as follows:
1.COMMENCEMENT DATE AND TERM. Executive’s employment pursuant to this Agreement
commenced on October 1, 2018 (the “Commencement Date”) and shall continue
through September 30, 2021 and successive one-year extensions, to the extent
applicable, as provided in this paragraph (the “Term”). The Term shall
automatically be extended for additional one-year periods beyond September 30,
2021, unless written notice is given by one Party to the other Party, at least
180 days prior to the expiration date of the then current Term, of such Party’s
intention not to renew. If a notice not to renew has been provided on a timely
basis pursuant to this Agreement, this Agreement shall expire upon the
conclusion of the then current Term. The period of Executive’s employment under
this Agreement during the initial Term and successive one-year periods
thereafter, if any, until terminated as provided herein, may also be referred to
as the “Employment Period”).
2.    DUTIES. Executive shall be employed as the Chief Financial Officer and
Secretary of the Company, with the authority, duties and responsibilities
assigned to Executive by the Company’s Board of Directors (the “Board”) to whom
he shall report. Executive shall devote all of his working time and efforts
exclusively to the performance of his duties under this Agreement and shall not
be employed or otherwise be engaged in any other business activity that would
conflict or interfere with the performance of Executive’s duties without the
prior written approval of the Board. Notwithstanding the foregoing, Executive
will be permitted to (a) act or serve as a director



--------------------------------------------------------------------------------

1 | Page



--------------------------------------------------------------------------------




of one publicly traded company so long as such activities are disclosed in
writing to the Board, provided that such service does not interfere with the
performance of Executive’s duties and responsibilities to the Company; (b) with
the prior written consent of the Board (which consent will not be unreasonably
withheld, conditioned or delayed) act or serve as a director, trustee, or
committee member of any type of civic or charitable organization as long as such
activities are disclosed in writing to the Board and, provided that the
activities described above do not interfere with the performance of Executive’s
duties and responsibilities to the Company; and (c) purchase or own less than 5%
of the publicly traded securities of any corporation, provided that such
ownership represents a passive investment and that Executive is not a
controlling person of, or a member of a group that controls, the corporation.
Executive shall be employed at the Company’s executive office in Plano, Texas.
Executive shall perform his duties during customary business hours at such
executive office, except when his duties require business travel. If elected,
Executive agrees to serve on the Board and on the board of any affiliates
without additional compensation. Executive further agrees to serve as an officer
of any affiliates without additional compensation.
3.    COMPENSATION AND BENEFITS.
3.1    Base Salary. The Company shall pay Executive an initial annualized gross
salary of $275,000.00 (the “Base Salary”) which shall be payable in accordance
with the standard payroll practices of the Company (subject to such withholdings
and other customary deductions as may be required by law) for his services
pursuant to this Agreement. The Base Salary will be evaluated at least annually
by the Board and its Compensation Committee, and may be raised, but may not be
less than $275,000.00 annualized.
3.2    Annual Bonus. During the Employment Period, Executive shall receive an
annual incentive bonus (subject to such withholdings and other customary
deductions as may be required by law) based on the Company’s earnings before
interest, taxes, depreciation, and amortization as reported in the Company’s
audited financial statements for the applicable calendar year and adjusted for
extraordinary losses and noncash losses (“adjusted EBITDA”). In the first
quarter of each calendar year, the Board will establish, in consultation with
the Executive, an adjusted EBITDA target for that year.


The annual bonus (if and to the extent earned) will be paid in the year
following each fiscal year for which the bonus is earned but in no event later
than 10 days following the completion of the audit of the Company’s financial
statements. Except as provided for elsewhere in this Agreement, Executive must
be employed by the Company on the last day of the applicable fiscal year for
which the bonus is calculated in order to be entitled to payment of the bonus
for that year, except as otherwise provided in this Agreement. The Board will
have the discretion to increase the percentage of Base Salary paid as a bonus
and may provide additional incentives to Executive as the Board deems
appropriate.
    
3.3    Acquisition Bonus. If an Acquisition (as defined herein) occurs during
the Employment Period, Executive shall receive a bonus equal to 1% of any
acquired company’s



--------------------------------------------------------------------------------

2 | Page



--------------------------------------------------------------------------------




adjusted EBITDA, as determined by the Board in consultation with the Executive,
for the first complete twelve months following the Acquisition’s closing date
(the “Acquisition Bonus”). The Acquisition Bonus shall be paid quarterly
(subject to such withholdings and other customary deductions as may be required
by law) no later than 10 days following the completion of the review of the
Company’s quarterly financial statements. For purposes of this Agreement,
“Acquisition” means a transaction in which the Company acquires a majority of
the equity interests, or all or substantially all of the assets, of an unrelated
third party, as determined by the Board in consultation with the Executive.


3.4    Stock Options and Restricted Stock. During the Employment Term, Executive
shall be considered, no less than annually, for an award of options to purchase
BGSF common stock (“stock options”) and/or restricted stock (“RS”) by the Board
and its Compensation Committee in accordance with the 2013 Long-Term Incentive
Plan, as amended (the “2013 Plan”), along with terms and conditions as may be
set forth in any applicable award agreement. Such award of stock options or RS,
if any, shall be determined by the Board, in consultation with the Executive,
consistent with the 2013 Plan. If awarded, Executive agrees that any award of
such stock options or RS shall be subject to the terms of the 2013 Plan and his
execution of any applicable award agreement as provided by BGSF, along with his
execution of any other required documents evidencing such an award, as may be
required of other executives at his level of authority.
3.5    Benefits. Executive shall participate in the Company’s various health
care, retirement and insurance benefit plans and programs that the Company
provides to its other employees whose responsibilities and duties are comparable
to those of Executive, in each case subject to the terms and conditions of such
plans and programs. The Company may modify or terminate such benefit programs at
any time in its sole discretion.
3.6 Short-term Disability. Executive shall be entitled to Short-term disability
comparable to the program that the Company provides to its other employees,
should he become temporarily disabled, meaning that he is not able to work for a
short period of time due to sickness or injury (excluding on-the-job injuries
which are covered by workers compensation insurance).
3.7    Paid Time Off (“PTO”). Executive shall be entitled to such paid holidays
and other days leave as may be designated by the Company. In addition, Executive
shall be entitled to PTO of five (5) weeks per fiscal year, provided, however,
unless approved in advance, no more than two (2) weeks of PTO may be taken
consecutively. Unused PTO time shall be carried over from any one fiscal year to
the next fiscal year in accordance with the Company’s policy. Except as
specified otherwise in this Agreement, upon termination of employment Executive
will be paid for accrued but unused PTO in accordance with the Company’s PTO
policy.
3.8    Professional Fees. Subject to Section 10 below, the Company shall
reimburse Executive for annual membership dues related to Executive’s membership
in organizations that the Board may approve.
3.9    Expenses. Subject to such policies as may from time to time be
established by the Company and Section 10 below, the Company shall reimburse
Executive for reasonable



--------------------------------------------------------------------------------

3 | Page



--------------------------------------------------------------------------------




expenses actually incurred or paid by Executive in the performance of
Executive’s duties under this Agreement, upon the timely presentation of expense
statements or vouchers or such other supporting documentation as the Company may
require.




4.    TERMINATION.
4.1    Early Termination. Executive’s employment shall continue pursuant to
Section 1 above unless earlier terminated by: (a) Executive’s death; (b)
Executive’s Incapacity (as defined herein); or (c) Executive or the Company, for
any lawful reason or no reason, provided that if the termination by the Company
is without Cause (as defined herein) or the termination by Executive is with
Good Reason (as defined herein), the Company or Executive, as applicable, shall
provide the other party with 30 days written notice prior to the effective date
of the termination. Except as provided below, Executive shall be required to
give written notice of termination of his employment within 30 days following
the occurrence of an event that would constitute Good Reason; otherwise, the
event(s) relating to such Good Reason and Executive’s right to terminate his
employment by reason thereof shall be deemed waived.
4.2    Death. Executive’s employment will terminate automatically upon his
Death.
4.3    Incapacity. The term “Incapacity” has the same meaning as the term
“disabled,” in the Company’s long-term disability insurance program, as in
effect from time to time provided such definition complies with the requirements
of Treasury Regulation Section 1.409A-3(i)(iv), which requires either that: (a)
the Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months; or (b) the Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than Twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company. If the Executive is determined by the Board in good
faith to have incurred Incapacity, the Company may give him a written notice of
his termination of employment pursuant to this section (“Termination Notice”).
If within ninety (90) days of the Termination Notice, Executive does not return
to full-time performance and is not able to perform the essential functions of
his duties, with or without reasonable accommodation under the Americans with
Disabilities Act, Executive’s employment will terminate hereunder, unless
otherwise prohibited by law, upon the date set forth in the Termination Notice.
If Executive does return to full-time performance in that ninety (90) day period
and is able to perform the essential functions of his duties, with or without a
reasonable accommodation, the Termination Notice will be cancelled. Nothing in
this Section 4.3 shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42
U.S.C. §12101 et seq.



--------------------------------------------------------------------------------

4 | Page



--------------------------------------------------------------------------------




4.4    Definition of Cause. For purposes of this Agreement, “Cause” for
termination by the Company shall be deemed to exist if: (a) Executive has been
convicted of, or plead guilty, no contest or deferred adjudication to, a felony;
(b) the Board determines that Executive has engaged in acts of dishonesty or
fraud involving the Company; (c) Executive materially breaches this Agreement;
(d) Executive has engaged in illegal conduct or intentional misconduct, in
either case, that is materially and demonstrably injurious to Company; (e)
Executive materially violates written policies of the Company; or (f) Executive
refuses or fails to perform the duties reasonably assigned to his by the Board
in accordance with this Agreement (other than by reason of Death or Incapacity);
provided, however, with respect to Section 4.4 (c), (e) and (f), that Executive
is given written notice by the Board of the specific nature of the failure to
perform, breach of agreement or violation of written policies, as applicable,
and Executive does not correct such failure, breach or violation within thirty
(30) days after Executive’s receipt of such notice.
4.5    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
for Executive’s termination of this Agreement shall mean (a) any reduction in
Executive’s Base Salary, as such amount may be increased from time to time; (b)
a material diminution in Executive’s authority, duties or responsibilities as
set forth under this Agreement (which shall include, without limitation and for
avoidance of doubt, a change in the reporting of the Executive from the Board to
any other person); (c) any action or inaction by the Company that constitutes a
material breach by the Company of this Agreement; or (d) a change in the
location of the Executive’s principal place of employment to a new location more
than thirty (30) miles from Plano, Texas, provided however, that the Executive
be given the option to accept employment at such new location. With respect to
any of conditions described in this Section 4.5, Executive must provide written
notice to the Company of the existence of the condition within a period not to
exceed ninety (90) days of the initial existence of the condition, upon the
notice of which the Company shall have thirty (30) days to cure the condition,
and only if such condition is not cured by the Company within such thirty (30)
day period may Executive terminate employment for Good Reason.
4.6    Termination for Cause, without Good Reason, or Expiration of a Term.
Notwithstanding any provision of this Agreement to the contrary, upon
Executive’s termination for any reason, the Company will (a) pay Executive his
Accrued Compensation (defined below) and (b) shall timely pay Executive any
amounts and provide his any benefits that are required, or to which Executive is
then entitled, under any plan, contract or arrangement of the Company (together,
the “Other Benefits”) in accordance with the terms of such plan, contract or
arrangement. For purposes of this Section 4.6, “Accrued Compensation” means
(1) Executive’s accrued but unpaid Base Salary up to and including the date of
termination, (2) the amount of any expense reimbursements and other cash
entitlements through the date of termination (including, without limitation,
reimbursements due under Sections 3.7 or 3.8), and (3) the amount of any earned,
but unpaid, Acquisition Bonus that would otherwise be due under Section 3.3;
provided, however, that if Executive’s employment with the Company terminates
due to (v) Executive’s death, (w) Executive’s Incapacity, (x) involuntary
termination by the Company without Cause, (y) by Executive for Good Reason, or
(z) expiration of the Term, then “Accrued Compensation” shall also include the
following amounts: (4) any unpaid portion of any annual bonus that would
normally be due under Section 3.2 for the then current calendar year, calculated
in accordance with Section 3.2 but assuming that the Company will meet its
target adjusted EBITDA based on year-to-date performance



--------------------------------------------------------------------------------

5 | Page



--------------------------------------------------------------------------------




for the year of termination calculated in accordance with the Company’s normal
accrual practice; and (5) payment for accrued, unused PTO. The amounts in (1),
(2), and (5) shall be paid within six days following Executive’s termination
date (or earlier to the extent required by applicable law). The amounts in (3)
and (4) shall be paid within ten days following the completion of the review of
the Company’s applicable quarterly or annual financial statements.
4.7    Termination without Cause or for Good Reason. In the event that
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, subject to Executive’s compliance with
post-employment termination obligations including, without limitation, as
provided in the Covenant Agreement referred to in Section 5 below and subject to
applicable withholdings, Executive (or Executive’s legal representative), shall
receive in addition to his Accrued Compensation and Other Benefits as outlined
in Section 4.6, a severance amount equal to twelve (12) months of Base Salary,
payable in installments as provided in this Section 4.7. The Company shall also
pay Executive an additional amount equal to the monthly COBRA premiums for
Executive and his dependents, grossed-up for federal income taxes, for eighteen
(18) months. The foregoing severance amounts shall be paid in substantially
equivalent installments in the same manner and at the same intervals as
Executive was being paid immediately prior to termination (the “Severance
Payments”). Executive’s rights under this Section 4.7 shall be contingent upon
Executive executing and not revoking a separation and release agreement (the
“Release”) in form and substance substantially similar to the Separation
Agreement and General Release of Claims attached hereto as Exhibit A, and
Executive’s return of Company property within the time period specified in the
in the Separation Agreement and General Release of Claims; provided, however,
that if such period begins in one calendar year and ends in a second calendar
year, such payments shall commence in the second calendar year no later than ten
business days following the last day of such period, and the installment payment
made in the second calendar year shall include the installment(s) that would
otherwise have been paid during the earlier calendar year. Additionally,
Executive will become 100% vested in any awards outstanding under the 2013 Plan
or similar plan.
4.8    Termination due to a Change in Control. For protection against possible
termination after a Change of Control (defined below) of the Company and to
induce Executive to continue to serve in his present capacity with the Company
or in such other capacity to which Executive may be elected or appointed, the
Company (or, if applicable, its successors or assigns) will provide severance
benefits in the event Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason after a Change in Control within
one year after such Change of Control.
For purposes of this Agreement, “Change in Control” means the occurrence of any
of the following after the Effective Date that also constitutes a change in
control under Treasury Regulation Section 1.409A-3:


(a)    one person (or more than one person acting as a group) acquires ownership
of stock of BGSF or the Company that, together with the stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of BGSF or the Company (as applicable); provided
that, a Change in Control shall not occur if any person (or more than one person
acting as a group) owns more than 50% of the total fair market



--------------------------------------------------------------------------------

6 | Page



--------------------------------------------------------------------------------




value or total voting power of BGSF’s or the Company’s stock, as applicable, and
acquires additional stock;


(b)    one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of BGSF’s or the Company’s stock possessing 30% or more
of the total voting power of the stock of BGSF or the Company, as applicable;


(c)    a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election;


(d)    completion of a consolidation, merger, or sale, lease, exchange, or other
transfer of substantially all of the assets of BGSF or the Company; or


(e)    approval by the stockholders of BGSF or the Company of a liquidation or
dissolution of BGSF or the Company.


If Executive’s employment is terminated under the circumstances provided in this
Section 4.8, then Executive shall be entitled to the same payments and benefits
as provided in Section 4.7 subject to the following adjustments: (1) the
severance amount shall be increased to eighteen (18) months of Base Salary
(i.e., instead of 12 months Base Salary), payable in installments as provided in
Section 4.7. Additionally, Executive will become 100% vested in any awards
outstanding under the 2013 Plan or similar plan.
4.9    Golden Parachute Payments.
(a)    Anything in this Agreement to the contrary notwithstanding, if any of the
payments or benefits received or to be received by Executive (including, without
limitation, any payment or benefits received in connection with a Change in
Control or the Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as, the “280G
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the, “Code”) and would, but for
this Section 4.9, be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then prior to making the 280G Payments, a calculation
shall be made comparing (a) the Net Benefit (as defined below) to Executive of
the 280G Payments after payment of the Excise Tax to (b) the Net Benefit to
Executive if the 280G Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (a) above
is less than the amount under (b) above will the 280G Payments be reduced to the
minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment, and
excise taxes. Any reduction made pursuant to this Section 4.9 shall be made in a
manner determined by the Tax Counsel (defined below) in a manner that is
consistent with the requirements of Sections 280G and 409A of the Code and that
leaves Executive’s in the best after-tax position.



--------------------------------------------------------------------------------

7 | Page



--------------------------------------------------------------------------------




(b)    All calculations and determinations under this Section 4.9 shall be made
by an independent accounting firm or independent tax counsel appointed by the
Company and approved by Executive (which approval shall not be unreasonably
withheld, conditioned or delayed) (the “Tax Counsel”) whose determinations shall
be conclusive and binding on the Company and Executive for all purposes. For
purposes of making the calculations and determinations required by this Section
4.9, the Tax Counsel may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Company and Executive shall furnish the Tax Counsel, and each
other, with such information and documents as the Tax Counsel may reasonably
request in order to make its determinations under this Section 4.9. The Company
shall bear all costs the Tax Counsel may reasonably incur in connection with its
services.
4.10    Termination relating to Executive’s Incapacity or Death. If, during the
Employment Period, Executive’s employment terminates as a result of his
Incapacity or death, the Company shall pay Executive or his estate as the case
may be, the Accrued Compensation and Other Benefits as outlined in Section 4.6.
5.    REQUIRED RESTRICTIVE COVENANT AGREEMENT. Simultaneously with the execution
and delivery of this Agreement and as a condition to Executive’s employment with
the Company, Executive shall execute a Non-Disclosure of Confidential
Information, Non-Solicitation, Non-Interference and Non-Competition Agreement in
the form of Exhibit B attached hereto (the “Covenant Agreement”).
6.    ENTIRE AGREEMENT. This Agreement with its Exhibits constitute the entire
understanding between the Parties relating to the subject matter hereof, and
supersedes and replaces all prior agreements or understandings relating to the
subject matter hereof, including, without limitation, the Prior Agreement, and
there are no covenants, conditions, representatives, or agreements, oral or
written, or any nature whatsoever, other than those herein contained.
7.    MODIFICATIONS. This Agreement may be amended, modified, cancelled or
superseded only by a written instrument signed by the Parties or, in the case of
a waiver, by the Party waiving compliance. Except as otherwise provided herein,
no delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any right, power or privilege hereunder, nor any single or partial
exercise of any right power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
8.    SEVERABILITY. The provisions of this Agreement shall be deemed severable,
and if any part of any provision is held illegal, void or invalid under
applicable law such provision may be changed to the extent reasonably necessary
to make the provision, as so changed, legal, valid and binding. If any provision
of this Agreement is held illegal, void or invalid in its entirety, the
remaining provisions of this Agreement shall not in any way be affected or
impaired but shall remain binding in accordance with their terms.



--------------------------------------------------------------------------------

8 | Page



--------------------------------------------------------------------------------




9.    ASSIGNMENT. Executive shall not assign, transfer or convey this Agreement,
or in any way encumber the compensation or other benefits payable to him
hereunder, except with the prior written consent of the Company. The Company may
assign this Agreement and its rights hereunder in whole, but not in part, to any
entity with or into which it may transfer all or substantially all of its assets
(and, in such event, the term “Company” as used herein shall mean and refer to
such successor-in-interest).
10.    CODE SECTION 409A.
10.1    To the extent that any payments to be made to Executive upon a
termination of employment are subject to Section 409A of the Code, a termination
of employment with the Company shall not have occurred unless and until
Executive has incurred a “separation from service” as defined under Section 409A
of the Code and applicable regulations. The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).
10.2    Anything in this Agreement to the contrary notwithstanding, if at the
time of Executive’s separation from service within the meaning of Section 409A
of the Code, the Company determines that Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that Executive becomes entitled to under this Agreement
on account of Executive’s separation from service would be considered deferred
compensation otherwise subject to the 20% additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (a) six (6) months
and one (1) day after Executive’s separation from service, or (b) Executive’s
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.
10.3    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.
10.4    The Parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation



--------------------------------------------------------------------------------

9 | Page



--------------------------------------------------------------------------------




Section 1.409A 2(b)(2). The Parties agree that this Agreement may be amended, as
reasonably requested by either Party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either Party. This Section 10 shall apply only to the extent required to avoid
Executive’s incurrence of any tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder.
10.5    Notwithstanding any provision of this Agreement to the contrary, to the
extent that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, such payments shall be
made no earlier than at such times allowed under Section 409A of the Code.
11.    CLAW BACK. All incentive-based compensation, payments and benefits
provided to Executive under this Agreement (e.g., the annual bonus described in
Section 3.2), as determined by the Company, shall be subject to claw back by the
Company or BGSF (i.e., repayment by Executive to the Company or BGSF, as
applicable), less the amount of any withholdings or other deductions previously
withheld on such compensation, (a) to the extent required by applicable law, or
(b) in the event Executive’s misconduct pertaining to any financial reporting
requirement under the federal securities laws results in the Company, BGSF or
related entity or being required to prepare and file an accounting restatement
or similar with the federal Securities and Exchange Commission or a similar
agency; provided, however, that no offset of any amounts owed under this
Agreement or otherwise to Executive shall be permissible by the Company under
this Section 11 to the extent that Executive would incur a violation of Section
409A of the Code as a result of any such offset, as determined solely by the
Company.
12.    NOTICES. All notices required or permitted to be given under this
Agreement shall be in writing and shall be delivered personally or sent by
facsimile, overnight delivery, or registered mail, return receipt requested, to
the Parties at the addresses set forth below, or to such changed address as
either Party may subsequently give notice of.
If to Executive:
Dan Hollenbach
325 Brock Street
Coppell, Texas 75019


If to the Company:
B G Staff Services Inc. Board of Directors
C/o Chief Executive Officer
5850 Granite Parkway, Suite 730
Plano, TX 75024





--------------------------------------------------------------------------------

10 | Page



--------------------------------------------------------------------------------




Notices delivered personally or by overnight delivery shall be effective upon
delivery or delivery refused. Notices properly addressed and delivered by mail,
return receipt requested, shall be effective upon deposit with the United States
Postal Service. Notices sent by facsimile should be prominently marked “URGENT —
DELIVER IMMEDIATELY” or with similar language bringing attention to the
importance of the transmission.
13.    BINDING EFFECT. Except as otherwise provided in this Agreement, this
Agreement shall be binding on the Parties hereto and on their respective heirs,
administrators, executors, permitted successors and permitted assigns.
14.    COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original, but all of which together shall
constitute but a single document.
15.    GOVERNING LAW. This Agreement is being executed in the State of Texas and
shall be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to the principles of conflicts of law thereof.
16.    CONTINUING OBLIGATIONS. The Golden Parachute provisions of Section 4.9,
the Covenant Agreement referenced in Section 5 of this Agreement, the 409A
provisions of Section 10 and the Claw back provisions in Section 11 shall
survive termination of Executive’s employment for any reason (with or without
Cause or Good Reason). Unless otherwise specifically provided in this Agreement,
no rights or obligations of either Party shall continue after the termination of
this Agreement.



--------------------------------------------------------------------------------

11 | Page



--------------------------------------------------------------------------------




17.    OPPORTUNITY TO CONSULT WITH COUNSEL. Executive has been given ample time
to consult with an attorney of her choice with respect to the terms of this
Agreement. In addition, the Company shall reimburse Executive for legal fees in
negotiating and drafting this Agreement up to a maximum of $3,000.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
EXECUTIVE:




/s/ Dan Hollenbach    
Dan Hollenbach


Date: February 6,2019




COMPANY




By:__/s/ Richard L. Baum, Jr.    
Name: Richard L. Baum, Jr.
Title: Chair, Compensation Committee


Date: February 6,2019





Separation Agreement and General Release of Claims
(the “General Release”)
For and in consideration of benefits described in the Executive Employment
Agreement dated effective October 1, 2018 (the “Employment Agreement”) by and
between B G Staff Services Inc., a Texas corporation (the “Company”), and Dan
Hollenbach (“Executive”) and for other good and valuable consideration,
Executive hereby releases, to the maximum extent permitted by applicable law,
the Company and its parent company, BG Staffing, Inc., and their respective
divisions, affiliates, subsidiaries, parents, predecessors, successors, assigns,
officers, directors, trustees, employees, agents, shareholders, administrators,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of or
related to Executive’s employment with the Company, Executive’s separation from
employment with the Company or derivative of Executive’s employment, which
Executive now has or may have against the Released Parties, whether known or
unknown to Executive, by reason of facts which have occurred on or prior to the
date that Executive has signed this Separation Agreement and General Release of
Claims (this “General Release”). Such released claims include, without
limitation, any alleged violation of the Age Discrimination in Employment Act,
as amended, the Older Worker Benefits Protection Act ; Title VII of the Civil
Rights of 1964, as amended; Sections 1981 through 1988 of Title 42 of the United
States Code; the Civil Rights Act of 1991; the Equal Pay Act; the Americans with
Disabilities Act; the Genetic Information Nondiscrimination Act; the
Rehabilitation Act; the Family and Medical Leave Act; the Fair Labor Standards
Act; Executive Retirement Income Security Act of 1974 as amended; the Worker
Adjustment and Retraining Notification Act; the National Labor Relations Act;
the Fair Credit Reporting Act; the Occupational Safety and Health Act; the
Uniformed Services Employment and Reemployment Act; Executive Polygraph
Protection Act; the Immigration Reform Control Act; the retaliation provisions
of the Sarbanes-Oxley Act of 2002; the Federal False Claims Act; the Texas Labor
Code; (and including any and all amendments to the above) and/or any other
alleged violation of any federal, state or local law, regulation or ordinance,
and/or contract or any other alleged violation of any federal, state or local
law, regulation or ordinance, and/or contract or implied contract, including but
not limited to the Employment Agreement, or tort law or public policy or
whistleblower claim, having any bearing whatsoever on Executive’s employment by
and the termination of Executive’s employment with the Company, including, but
not limited to, any claim for wrongful discharge, back pay, vacation pay, sick
pay, wage, commission or bonus payment, money or equitable relief or damages of
any kind, attorneys’ fees, costs, and/or future wage loss.
It is understood that this General Release is not intended to and does not
affect or release (i) any future rights or any claims arising after the date
this General Release is executed by Executive, (ii) any payments due to
Executive under the terms of the Employment Agreement on account of Executive’s
termination of employment, (iii) any rights Executive may have with respect to
stock options, restricted stock, stock rights or stock ownership in BG Staffing,
Inc. and (iv) any rights of Executive to indemnification, advancement of
expenses and/or coverage under director’s and officer’s insurance policies from
or maintained by the Company, BG Staffing, Inc. or any of their affiliates.
Executive understands that the consideration provided to Executive under the
terms of the Employment Agreement or otherwise does not constitute any admission
by the Company that it has violated any law or legal obligation.
Executive agrees, to the fullest extent permitted by law, that Executive will
not commence, maintain, prosecute or participate in any action or proceeding of
any kind against the Released Parties based on any of the claims waived herein
occurring up to and including the date of Executive’s signature hereto. The
Executive represents and warrants that he will not have done so as of the
Effective Date (defined below) of this General Release. Notwithstanding the
foregoing agreement, representation and warranty, if Executive violates any of
the provisions of this paragraph, Executive agrees to indemnify and hold
harmless the Company from and against any and all costs, attorneys’ fees and
other expenses authorized by law which result from, or are incident to, such
violation. This paragraph is not intended to preclude Executive from (1)
challenging the knowing and voluntary nature of this General Release; or (2)
filing a charge or participating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission or any state or municipal equivalent
agency.
Executive further agrees to waive his right to any monetary or equitable
recovery should any federal, state or local administrative agency pursue any
claims on Executive’s behalf arising out of or related to Executive’s employment
with and/or separation from employment with the Company and promises not to seek
or accept any award, settlement or other monetary or equitable relief from any
source or proceeding brought by any person or governmental entity or agency on
Executive’s behalf or on behalf of any class of which Executive is a member with
respect to any of the claims Executive has waived.
Executive acknowledges and agrees that: (i) after he received a written copy of
this General Release, he had adequate opportunity to review it and that he has
personally read it; (ii) he fully understand its contents; (iii) he has been
advised to consult an attorney before signing it; (iv) he enters into this
General Release knowingly, voluntarily and after any consultations with his
attorney or other advisor, as he deems appropriate and (v) he has been given at
least 21 days from the date of receipt of this General Release to consider all
of its terms. Executive fully understands that, by signing below, he is
voluntarily giving up any right which he may have to sue or bring any other
claims against the Released Parties, including any rights and claims under the
Age Discrimination in Employment Act.
The terms of this General Release shall not become effective or enforceable
until eight days following the date of its execution by Executive, provided that
Executive has not revoked his agreement hereto (the “Effective Date”). The
Executive may revoke the General Release by notifying the Company in writing
(via US Mail to the attention of the Chief Executive Officer, B G Staff Services
Inc., 5850 Granite Parkway, Suite 730, Plano, TX 75024, or via fax to (972)
960-6115 or via email to dhollenbach@bgstaffing.com). For Executive’s revocation
to be effective, written notice must be received by the Company no later than
the close of business on the eighth (8th) day following the date Executive signs
this General Release.
The Company’s obligation to provide the benefits described in Section 4.7 of the
Employment Agreement, will expire and become null and void, if this General
Release is not executed and delivered to the Company via US Mail to Chief
Executive Officer, B G Staff Services Inc., 5850 Granite Parkway, Suite 730,
Plano, TX 75024, or via fax to (972) 960-6115 or via email to
dhollenbach@bgstaffing.com during the twenty-one (21) day review period or if
Executive revokes this General Release within the eight-day revocation period
following his executing this General Release.
Executive certifies that he does not have in his possession, nor has he failed
to return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, materials, equipment or reproductions
of any of the aforementioned items and any Confidential Information (as defined
in the Non-Disclosure of Confidential Information, Non-Solicitation,
Non-Interference and Non-Competition Agreement by and between the Company and
Executive effective October 1, 2018 (the “Covenant Agreement”).
Executive further certifies that Executive has complied with all the terms of
the Covenant Agreement, and Executive agrees that Executive will comply with all
post-termination obligations set forth in the Covenant Agreement.
Executive agrees and covenants that he shall not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company or its
businesses, or any of its employees or officers, and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future. This does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall promptly provide written notice of any such
order to the Company’s Chief Executive Officer.
The Company agrees that it will use reasonable efforts to ensure that its
executives do not at any time make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments or
statements concerning Executive, now or in the future. This does not, in any
way, restrict or impede the Company from complying with any applicable law,
regulation, or listing requirement.
This General Release shall be construed and enforced in accordance with, and
governed by, the laws of the State of Texas, without regard to principles of
conflict of laws. If any clause of this General Release should ever be
determined to be unenforceable, it is agreed that this will not affect the
enforceability of any other clause or the remainder of this General Release.
This General Release is binding on Executive and his representatives, heirs, and
assigns.
Please read carefully, as this document includes a release of claims, and is
legally-binding.
EXECUTIVE:
______________________________________ Dan Hollenbach




Date: _________________________





--------------------------------------------------------------------------------

12 | Page



--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT


Exhibit B — Covenant Agreement




NON-DISCLOSURE OF CONFIDENTIAL INFORMATION,
NON-SOLICITATION, NON-INTERFERENCE AND
NON-COMPETITION AGREEMENT
THIS NON-DISCLOSURE OF CONFIDENTIAL INFORMATION, NON-SOLICITATION,
NON-INTERFERENCE AND NON-COMPETITION AGREEMENT (this “Covenant Agreement”) is
entered into as of the 1st day of October, 2018 (the “Effective Date”) by and
between Dan Hollenbach (“Executive”) and B G Staff Services Inc. (the
“Company”).
WHEREAS, the Company is a wholly owned subsidiary of BG Staffing, Inc. (“BGSF”);
WHEREAS, the Company and its affiliated entities, including but not limited to
its parent, BGSF, are engaged in the business of providing temporary staffing to
third parties;
WHEREAS, for purposes of this Covenant Agreement, for the avoidance of doubt,
all references herein to the Company (including, without limitation, references
to the Company contained in Sections 1, 2, 3, 4 and 5) shall be deemed to
include the Company and its affiliated entities including, without limitation,
BGSF.
WHEREAS, Executive acknowledges that the Company’s reputation in the temporary
staffing industry and the Company’s client relationships and potential client
relationships are nationwide in scope and are a highly valued component of its
business;
WHEREAS, Executive acknowledges that in exchange for entering into this Covenant
Agreement, Executive will be granted unique access to confidential and
proprietary information, processes and expertise that are used by the Company,
in rendering services to its clients and that the confidentiality of such
confidential and proprietary information, processes and expertise has
significant value to the Company and its current and future success;
MOREOVER, the Company desires to employ Executive in a capacity which will
inevitably provide her with access to the highest level of confidential
information regarding the Company’s operational, financial, marketing and
business plans, programs, data and condition, which the Company desires to
protect;
WHEREAS, the Company requires that Executive enter into this Covenant Agreement
as a precondition and material inducement to continuing the employment
relationship with Executive pursuant to the terms of the Executive Employment
Agreement dated effective October 1, 2018 by and between the Company and
Executive (the “Employment Agreement”);
WHEREAS, Executive desires to continue employment by the Company under such
conditions; and
WHEREAS, Executive’s principal office while employed by the Company shall be
located in Plano, Texas.



--------------------------------------------------------------------------------

13 | Page



--------------------------------------------------------------------------------





NOW, THEREFORE, for and in consideration of the premises and the covenants and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
mutually agree as follows
1.    Confidential Information. 
Upon Executive’s execution of this Agreement, which shall coincide with the
continuing of his employment relationship with the Company and is a condition of
and separate inducement for the Company’s entry into the Employment Agreement,
the Company shall, and is hereby obligated to, provide Executive immediately
with the right and ability to access certain confidential and proprietary
information belonging to the Company, which are necessary for Executive to
perform his duties as part of his employment relationship with the Company (the
“Confidential Information”). “Confidential Information” means proprietary, trade
secret or other non-public confidential information obtained as a result of
Executive’s employment with the Company, including, without limitation,
information belonging to the Company regarding the identity of its clients and
their preferences and requirements; information regarding the Company’s
processes, techniques; and technical data or that belonging to their clients;
personnel information regarding the Company’s employees either permanent staff
or temporary; information regarding the Company’s business relationships with
its vendors or suppliers; the Company’s business practices and procedures,
research and development data, and financial, marketing and economic plans;
information regarding the Company’s affiliates; and information pertaining to
confidential strategic business assignments which Executive performed for the
Company.
Executive acknowledges that the Company has expended substantial resources
acquiring and developing its: (a) Confidential Information; (b) customer
relationships; and (c) qualified work force. Protecting these assets is critical
to the Company’s survival and success, because a competitor with access to such
assets would have an unfair advantage over the Company. Accordingly, Executive
acknowledges that the Company has a legitimate business interest in protecting
these assets and that the restrictive covenants set forth in this Covenant
Agreement are a reasonable means of doing so.
2.    Non-Disclosure of Confidential Information
Except in accordance with Executive’s job duties for the Company, Executive
shall not disclose nor use any Confidential Information by any means whatsoever
during the term of his employment or following the termination of his employment
relationship with the Company. This Section shall survive the termination of the
employment relationship. Nothing herein may be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. Executive shall
promptly provide written notice of any such order to the Board of Directors or
its designee.
3.    Non-Competition


Ancillary to this otherwise enforceable Covenant Agreement including the
Company’s agreement to provide Executive with Confidential Information, which
the Company desires to protect, and its entry into and performance of its
obligations under the Employment Agreement, during the Employment Period, and
for twelve (12) months after the termination of his employment



--------------------------------------------------------------------------------

14 | Page



--------------------------------------------------------------------------------





for any reason, Executive shall not, directly or indirectly (except ownership
through mutual funds or like investment methods), unless approved by the
Company, own an interest in any business or become employed, retained or
otherwise engaged to work in any capacity (except as allowed below) for any
person or business engaged in the provision of temporary staffing in any state
in United States in which the Company conducts business as of the Termination
Date. Executive acknowledges that his position as Chief Financial Officer and
its related duties would provide him with access to Confidential Information in
this regard which the Company would not want to be used to compete against it.
Executive agrees that the restrictions on Executive’s activities imposed by this
paragraph are reasonable in duration, scope and geography and in all other
respects and are narrowly tailored to protect the Company’s legitimate business
interests. The Company and Executive agree that the geographic scope is
reasonable given that the Company’s business is national in nature. The Company
agrees that the Executive may work for any business otherwise prohibited under
this section, provided that the Executive is not an officer, director, or
otherwise engaged in the management of such business.
4.    Non-Solicitation of Clients and Prospective Clients
Ancillary to this otherwise enforceable Covenant Agreement including the
Company’s agreement to provide Executive with Confidential Information, which
the Company desires to protect, during the Employment Period and for eighteen
(18) months after the termination of his employment for any reason, Executive
shall not, directly or indirectly, solicit business on behalf of any person or
entity other than the Company. Executive shall not, directly or indirectly,
knowingly solicit the business of or do business with any Client or Prospective
of the Company. “Client or Prospective of the Company” means any person or
entity during the term of Executive’s employment about which Executive had
accessed any Confidential Information at any time during the twelve months
period prior to the termination of his employment or with respect to which
Executive possessed Confidential Information.
5.    Non-Interference with Clients and Suppliers
During the Employment Period and for eighteen (18) months after the termination
of his employment for any reason, Executive shall not, directly or indirectly,
attempt to persuade any person or entity to reduce the amount of business it
does or to cease doing business with the Company. Executive shall not, directly
or indirectly, attempt to persuade any Client of the Company or Supplier of the
Company to reduce the amount of business it does or to cease doing business with
the Company. “Client of the Company” is defined in paragraph 4. “Supplier of the
Company” means any person or entity that provided goods or services to the
Company at any time during the twelve months prior to the termination of
Executive’s employment.
6.    Non-Solicitation of Employees and Independent Contractors
During the Employment Period and for eighteen (18) months after the termination
of employment for any reason, Executive shall not, unless approved by the
Company, directly or indirectly, solicit the employment, retention or engagement
of, or hire any employee, billable independent contractor or other personnel of
the Company on behalf of any person or entity. Executive shall not, indirectly
or indirectly, knowingly solicit the employment, retention or engagement, or
hire, of any Personnel of the Company. “Personnel of the Company “means any
employee (whether staff, temporary or leased), billable independent contractor
or other personnel



--------------------------------------------------------------------------------

15 | Page



--------------------------------------------------------------------------------





employed, retained or engaged by the Company at any time during the twelve
months prior to the termination of Executive’s employment.
7.    No Hardship to Executive
Executive agrees that enforcement of any of the restrictive covenants in the
Covenant Agreement shall not cause Executive any hardship, and because of
Executive’s background and experience shall not in any manner preclude
Executive, in the event that Executive’s employment with the Company is
terminated for any reason, from becoming gainfully employed in such manner and
to such extent as shall provide Executive with a standard of living of at least
the sort and fashion to which Executive has become accustomed.
8.    Survival of Restrictive Covenants
The restrictive covenants contained in the Covenant Agreement shall survive the
termination of Executive’s employment, whether terminated by Executive or the
Company for any reason (with or without Cause or Good Reason (as such terms are
defined in the Executive Employment Agreement between the Company and Executive
of even date herewith)).
9.    Absence of Conflicting Agreements
Executive understands that the Company does not desire to acquire from him any
trade secrets, know-how or confidential business information that he may have
acquired from others. Executive represents and warrants that he is not and will
not become bound by any agreement, commitment, arrangement or court order, or
any other existing or previous business relationship which violates, conflicts
with or prevents the full performance of Executive’s duties and obligations to
the Company under the Executive Employment Agreement between the Company and
Executive of even date herewith.
Further, Executive acknowledges that the Company may, at any time while any of
the non-disclosure or restrictive covenant provisions contained in this
Agreement are in force, provide notice of the existence of this Agreement to any
third party with whom or which Executive proposes to become, or becomes,
employed or otherwise associated, without any liability to the Company for
providing such notice.
10.    No Employment Contract
Nothing in this Covenant Agreement creates or is intended to create, a fixed
term of employment or a guarantee of employment, express or implied, or to
otherwise alter the at will nature of Executive’s employment with the Company.
11.    Return of the Company’s Property
All Confidential Information is the sole property of the Company. During
Executive’s employment by the Company, Executive shall not remove any
Confidential Information from the business premises of the Company or deliver
any Confidential Information to any person or entity outside of the Company,
except as Executive is required to do in connection with performing his duties
and responsibilities within the employment relationship. Further, immediately
upon the termination of Executive’s employment relationship by either Executive
or by the Company for



--------------------------------------------------------------------------------

16 | Page



--------------------------------------------------------------------------------





any or no reason, or during Executive’s employment if so requested by the
Company, Executive shall return all Confidential Information and all other
Company materials, apparatus, equipment and other physical property, or any
reproduction of such property to the Chief Financial Officer of the Company or
his designee. This Section shall survive the termination of the employment
relationship.
Upon termination of Executive’s employment for any reason or upon the Company’s
earlier request, Executive shall immediately provide the Company with all
documents and data (including originals, photocopies, hard copies and electronic
versions) of any nature pertaining to Executive’s work with the Company, whether
or not created by Executive, including, without limitation, documents and data
pertaining to the Company’s Clients.
12.    Waiver
The waiver by the Company of a breach of any provision of this Covenant
Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.
13.    Protected Communications
Nothing in this Covenant Agreement or the Employment Agreement is intended to,
or will be used in any way to, limit Executive’s rights to communicate with the
Securities and Exchange Commission (the “SEC”) or any other governmental agency,
as provided for, protected under, or warranted by applicable law, including, but
not limited to, Section 21F of the Securities Exchange Act of 1934, as amended,
and SEC Rule 21F-7 (the “Protected Communications”). Nothing in this Agreement
requires Executive to notify, or obtain permission from, the Company before
engaging in any Protected Communications.
14.    Entire Covenant Agreement
This Covenant Agreement and the Executive Employment Agreement constitute the
entire understanding between the Parties relating to the subject matter hereof
and there are no covenants, conditions, representatives, or agreements, oral or
written, or any nature whatsoever, other than those herein contained. This
Covenant Agreement cannot be changed, modified or discharged unless agreed to in
writing by both parties.
15.    Assignability
Unless the Company expressly indicates otherwise in writing, the Company’s
rights and obligations under this Covenant Agreement shall automatically
transfer with any sale, transfer or other disposition of all or substantially
all of its assets, stock or business. Executive may not assign any rights or
obligations under this Covenant Agreement without the Company’s prior written
consent. This Covenant Agreement shall survive the termination of Executive’s
employment, regardless of the reason for such termination.
16.    Remedies for Breach
Executive agrees that any breach of this Covenant Agreement would cause
irreparable harm to the Company and that, in the event of such breach, the
Company shall have, in addition to all



--------------------------------------------------------------------------------

17 | Page



--------------------------------------------------------------------------------





other remedies at law, the right to an injunction, specific performance, or
other equitable relief, to prevent or redress Executive’s violation.
17.    Severability
If any provision of this Covenant Agreement is declared unenforceable for any
reason, such unenforceability shall not affect the enforceability of the
remaining provisions. Such provision shall be reformed and construed to the
extent permitted by law so that it would be valid, legal and enforceable to the
extent possible.
18.    Opportunity to Consult With Counsel
The Company encourages Executive to consult with counsel of Executive’s choice,
at Executive’s expense, concerning the terms and conditions of this Covenant
Agreement including, but not limited to, the restrictive covenants in paragraphs
2, 3, 4, 5, and 6. Executive acknowledges having had ample time to do so.
19.    Governing Law
This Covenant Agreement is being executed in the State of Texas and shall be
governed by and construed in accordance with the laws of the State of Texas,
without giving effect to the principles of conflicts of law thereof.
IN WITNESS WHEREOF, the Parties have duly executed this Non-Disclosure of
Confidential Information, Non-Solicitation, Non-Interference and Non-Competition
Agreement as of the date first written above.
EXECUTIVE




_/s/ Dan Hollenbach_______________        
Dan Hollenbach
Date: February 6, 2019


COMPANY
B G Staff Services Inc.


By: _/s/ Beth A. Garvey____________        
Beth A. Garvey
President & Chief Executive Officer


Date: February 6, 2019





--------------------------------------------------------------------------------

18 | Page

